Title: From George Washington to Andrew Lewis, 29 July 1757
From: Washington, George
To: Lewis, Andrew



[Fort Loudoun, 29 July 1757]
By George Washington Esqre Colonel of the Virginia Regiment, &c. &c. To Major Andrew Lewis.Sir,

You are ordered forthwith to march with all the Draughts which are at this place belonging to your own company & Capt. Woodwards, together with Capt. Spotswoods, to Dickinsons

plantation, on the cow-pasture; where I expect you will meet Captn Woodward on his march to Vauses. When a junction of these three companies is formed, you are, if the ravages of the Enemy, and circumstances of the Inhabitants, do not render other dispositions necessary, to detach Capt. Woodwards whole company; and an officer and 25 men of Captn Spotswoods, to occupy Vases fort and, (if you think proper) the posts on Cuttawba, and at Campbells place: and with the rest you are to proceed to Dickinsons fort; where you are to order Lt Bullet, and that part of your company under his command, to join you.
I can not at this distance, with the least degree of propriety, pretend to order a disposiion of your command further than to advise you, not to divide it into too small parties—you are nevertheless to assist any body of Inhabitants, which may have gathered together in certain places, and need protection; but to appoint no more men to this service, than what are absolutely necessary to act upon the defensive, reserving as many as possible under your immediate direction, at Dickinsons fort, to turn out in pursuit of the Enemy, when you hear they are about.
You will have the direction of the aforesaid Companies, till further orders, and to you they are to apply for instructions, to you make the returns; as required in my general instructions; and from you I expect them myself.
You will deliver Captn Woodward the Kettles sent for his company.
You will receive from me £21.18. the contents of a recruiting accompt of Capt. Hogg which you are desired to pay him. You will also receive £30.4.2 value of sundry Servants enlisted in that part of your company lately under Captn Hogg’s command: and I shall be glad if you will settle this matter, and pay the Masters according to appointment, which is as follows; Charles Campbell, for Mark Donally, £9—to Wm Lewis, for Francis Adams, £13.11.6—To Andrew Duncan, for Thomas Davis, £7.12.8.
You will likewise receive £2.12 to be paid to the following Soldiers, in the following sums, agreeably to their several accompts handed in by Lt Bullet: To John Heart, 8/ John Leak, 8/ Mark Donally, 4/ and Moses Gawin 32/.
You must apply to the Surgeon of the Regiment for a small

assortment of medicines, which Mr Fleming has promised to administer to the sick of your Detachment—For other directions, I refer you to my General Instructions herewith delivered. Given at Ft Loudoun this 29th day of July, 1757.

G:W.

